Case 1:20-bk-11006-VK       Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10             Desc
                             Main Document    Page 1 of 19


  1   DAVID B. GOLUBCHIK (SBN 185520)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
  6   Proposed Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7
  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                              SAN FERNANDO VALLEY DIVISION
 11
 12
 13
      In re:                                          Case No.: 1:20-bk-11006-VK
 14
      LEV INVESTMENTS, LC,                            Chapter 11
 15
 16            Debtor and Debtor in Possession.
                                                      NOTICE OF MOTION AND MOTION FOR
 17                                                   ORDER DISALLOWING CLAIM NO. 9
                                                      FILED BY MARIYA AYZENBERG;
 18                                                   MEMORANDUM OF POINTS AND
                                                      AUTHORITIES; DECLARATIONS OF
 19                                                   DAVID B. GOLUBCHIK AND DMITRI
 20                                                   LIOUDKOUSKI IN SUPPORT THEREOF

 21
                                                      Hearing:
 22                                                   Date: September 10, 2020
                                                      Time: 1:30 p.m.
 23                                                   Place: Courtroom “301”
 24                                                          21041 Burbank Boulevard
                                                             Woodland Hills, California 91367
 25
 26
 27
 28


                                                  1
Case 1:20-bk-11006-VK       Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10                Desc
                             Main Document    Page 2 of 19


  1          TO THE HONORABLE VICTORIA S. KAUFMAN, UNITED STATES
  2   BANKRUPTCY JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE
  3   SUBCHAPTER V TRUSTEE, AND ALL PARTIES REQUESTING SPECIAL NOTICE:
  4          PLEASE TAKE NOTICE that a hearing will be held on September 10, 2020 at 1:30
  5   p.m., before the Honorable Victoria S. Kaufman, United States Bankruptcy Judge for the Central
  6   District of California, San Fernando Valley Division, in Courtroom “301” located at 21041
  7   Burbank Boulevard, Woodland Hills, California 91367, for the Court to consider the motion (the
  8   “Motion”) filed by Lev Investments, LLC (the “Debtor”), for an order disallowing Claim No. 9
  9   (“Claim”) filed in the Debtor’s bankruptcy case by Mariya Ayzenberg.
 10          PLEASE READ THIS DOCUMENT CAREFULLY TO DETERMINE THE BASIS
 11   FOR THE DEBTOR’S OBJECTION TO YOUR CLAIM. The specific grounds for the
 12   Motion are set forth in detail in the attached Memorandum of Points and Authorities.
 13          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rules 3007-
 14   1(b)(3)(A) and 9013-1(f), any response to the Motion must be in writing and filed with the Clerk
 15   of the Bankruptcy Court and served upon the United States Trustee and counsel for the Debtor at
 16   the address set forth in the upper left-hand corner of the first page hereof not later than fourteen
 17   (14) days prior to the scheduled hearing date set forth above.
 18          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 3007-
 19   1(b)(3)(B), the Court may deem the failure of a party in interest to file a timely response to the
 20   Motion to constitute consent to the granting by the Court of the relief requested by the Debtor in
 21   the Motion without further notice or hearing.
 22   Dated: August 10, 2020                          LEV INVESTMENTS, LLC
 23                                                   By:   /s/ David B. Golubchik
 24                                                         DAVID B. GOLUBCHIK
                                                            JULIET Y. OH
 25                                                         LEVENE, NEALE, BENDER,
                                                            YOO & BRILL L.L.P.
 26                                                         Proposed Attorneys for Chapter 11 Debtor
                                                            and Debtor-in-Possession
 27
 28


                                                   2
Case 1:20-bk-11006-VK          Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10              Desc
                                Main Document    Page 3 of 19


  1                        MEMORANDUM OF POINTS AND AUTHORITIES
  2                                                     I.
  3                                      STATEMENT OF FACTS
  4   A.      Background.
  5           1.      Lev Investments, LLC, the Chapter 11 debtor and debtor-in-possession herein (the
  6   “Debtor”) commenced this bankruptcy case by filing a Voluntary Petition for relief under chapter
  7   11 of the Bankruptcy Code on June 1, 2020 (the “Petition Date”). Since the Petition Date, the
  8   Debtor has managed its financial affairs and operated its bankruptcy estate as a debtor in
  9   possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.
 10           2.      The Debtor has elected to proceed under Subchapter V of chapter 11 of the
 11   Bankruptcy Code. Accordingly, on or about June 3, 2020, the United States Trustee (“UST”)
 12   appointed Caroline Djang as the Subchapter V Trustee in the Debtor’s bankruptcy case.
 13           3.      The Debtor is in the business of acquiring real estate, selling real estate, and
 14   providing loans secured by real estate.
 15           4.      As of the Petition Date, the Debtor’s primary asset was the residential real property
 16   located at 13854 Albers Street, Sherman Oaks, California 91401-5811 [APN 2247-013-001] (the
 17   “Property”).
 18           5.      The Court scheduled August 10, 2020 as the deadline for creditors to assert claims
 19   in this case.
 20   B.      The Claim.
 21           6.      On August 6, 2020, Mariya Ayzenberg (“Claimant”) filed her proof of claim,
 22   designated as Claim No. 9, in the amount of $35,000.00 (the “Claim”). A true and correct copy of
 23   the Claim is attached hereto as Exhibit “A”. No documents or other evidentiary support is
 24   attached to the Claim.
 25           7.      On August 6, 2020, an email was sent to Claimant’s counsel (Michael Shemtoub)
 26   seeking documents supporting the claim. Counsel’s response was that the claim is based on his
 27   fees. Since that does not provide a basis for a claim, additional information was requested. A true
 28


                                                    3
Case 1:20-bk-11006-VK        Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10               Desc
                              Main Document    Page 4 of 19


  1   and correct copy of the email exchange is attached hereto as Exhibit “B”. Nothing further was
  2   provided.
  3   C.      Objection to Claim.
  4           8.      Pre-petition, the Debtor was in litigation with Claimant. A settlement was entered
  5   into, consideration was paid and the lawsuit was dismissed with prejudice. A true and correct copy
  6   of the dismissal is attached hereto as Exhibit “C”.
  7           9.      Since the dismissal, the Debtor discovered that Claimant failed to remove the Lis
  8   Pendens related to the litigation. Although demands were made, Claimant refused to do so. As a
  9   result, the litigation was removed to this Court. Having been provided subsequent notice that the
 10   Lis Pendens was removed, the Debtor consented to remand.
 11           10.     With respect to the foregoing, the Debtor fully performed its obligations and paid
 12   the settlement amount in full. There are no other obligations due and owing to Claimant with
 13   respect to the foregoing litigation.
 14           11.     Other than the foregoing litigation, the Debtor did not engage in any other business
 15   or other dealings with Claimant. The Debtor has no record of any amounts which may be owed to
 16   Claimant.
 17           12.     The Claim should be disallowed in its entirety.
 18                                          II.   LEGAL STANDARD
 19           Federal Rule of Bankruptcy Procedure 3001(a) provides that a proof of claim is a written
 20   statement setting forth a creditor’s claim.        Federal Rule of Bankruptcy Procedure 3001(f)
 21   provides that a proof of claim executed and filed in accordance with “these rules” shall constitute
 22   prima facie evidence of the validity and amount of the claim. Fed. R. Bankr. P. 3001(f); In re
 23   Southern Cal. Plastics, Inc., 165 F.3d 1243, 1247-48 (9th Cir. 1999); In re Garner, 246 B.R. 617,
 24   620-21 (9th Cir. BAP 2000).
 25           However, Federal Rule of Bankruptcy Procedure 3001(f) “operates merely as an
 26   evidentiary presumption that is rebuttable.” In re Garvida, 347 B.R. 697, 706 (9th Cir. BAP
 27   2006). Once the debtor satisfies its burden of going forward by rebutting the presumption with
 28


                                                     4
Case 1:20-bk-11006-VK         Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10                 Desc
                               Main Document    Page 5 of 19


  1   counter-evidence, the burden of going forward shifts to the claimant. In re Lundell, 223 F.3d
  2   1035, 1039 (9th Cir. 2000); Garvida, 347 B.R. at 706-708. While the “burden of going forward
  3   is primarily a procedural matter pertaining to the order of presenting evidence”, the substantive
  4   burden of proof remains at all times upon the claimant. Garvida, 347 B.R. at 706; Lundell, 223
  5   F.3d at 1039 (ultimate burden of persuasion remains at all times upon the claimant); So. Cal.
  6   Plastics, 165 F.3d at 1248.
  7             A claimant must establish by a preponderance of the evidence that its claim should be
  8   allowed. Lundell, 223 F.3d at 1039. The objecting party is not required to disprove the claim. In
  9   re Kahn, 114 B.R. 40 (Bankr. S.D. N.Y. 1990). The Bankruptcy Court has the power to “sift”
 10   the circumstances surrounding any claim to see that injustice or unfairness is not done in the
 11   administration of the bankruptcy estate. Pepper vs. Litton, 308 U.S. 295, 304, 60 S.Ct. 238, 244
 12   (1939).
 13             In In re Circle J. Dairy, Inc., 112 B.R. 297 (W.D. Ark. 1989), the Court held that:
 14                    A claim, to be legally sufficient and, therefore, to be prima facie
                       valid, under the Bankruptcy Rules, must:
 15                        1)     be in writing;
                           2)     make a demand on the debtor’s estate;
 16                        3)     express the intent to hold the debtor liable for the debt;
                           4)     be properly filed; and
 17                        5)     be based upon facts which would allow, as a matter of
                                  equity, to have the document accepted as a proof of
 18                               claim.
 19   Id. at 299-300 (citation omitted).
 20                    Under the fifth requirement, the allegations of the proof of claim
 21                    must set forth all the necessary facts to establish a claim and must
                       not be self-contradictory. The prima facie validity of the claim
 22                    does not attach unless the claim is in compliance with the Federal
                       Rules of Bankruptcy Procedure (“Rules”), including Rule 3001,
 23                    and sets forth the facts necessary to support the claim. These
                       requirements for legal sufficiency are consistent with the idea that
 24                    the proof of claim itself is to be scrutinized with an eye to
                       credibility.
 25
      In re Circle J. Dairy, Inc., 112 B.R. at 299-300 (citations omitted).
 26
                The 9th Circuit B.A.P has held that if a creditor does not provide information regarding its
 27
      proof of claim in response to a request, or if a creditor is unable to support its claim, then that in
 28


                                                     5
Case 1:20-bk-11006-VK        Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10                   Desc
                              Main Document    Page 6 of 19


  1   itself may raise an evidentiary basis to object to unsupported aspects of creditor's claim, or even
  2   a basis for evidentiary sanctions. In re Heath, 331 B.R. 424 (B.A.P. 9th Cir. 2005). Specifically,
  3   the Court stated:
  4                   …creditors have an obligation to respond to formal or informal
                      requests for information. That request could even come in the form
  5                   of a claims objection, if it is sufficiently specific about the
                      information required. This obligation to respond applies regardless
  6                   whether Creditors have met their obligation to provide a summary
                      under Rule 3001(c).
  7
                      If the creditor does not provide information or is unable to support
  8                   its claim, then that in itself may raise an evidentiary basis to object
                      to the unsupported aspects of the claim, or even a basis for
  9                   evidentiary sanctions, thereby coming within Section 502(b)'s
                      grounds to disallow the claim.
 10
      Id. at 436–37 (B.A.P. 9th Cir. 2005) (citations omitted).
 11
                                       III.    OBJECTION TO CLAIM
 12
              Pre-petition, the Debtor was in litigation with Claimant. A settlement was entered into,
 13
      consideration was paid and the lawsuit was dismissed with prejudice. A true and correct copy of
 14
      the dismissal is attached hereto as Exhibit “C”. No obligations are due and owing by the Debtor
 15
      with respect to the litigation or resulting settlement.
 16
              Since the dismissal, the Debtor discovered that Claimant failed to remove the Lis Pendens
 17
      related to the litigation. Although demands were made, Claimant refused to do so. As a result, the
 18
      litigation was removed to this Court. Having been provided subsequent notice that the Lis Pendens
 19
      was removed, the Debtor consented to remand.
 20
              Other than the foregoing litigation, the Debtor did not engage in any other business or other
 21
      dealings with Claimant. The Debtor has no record of any amounts which may be owed to
 22
      Claimant.
 23
              In an overabundance of caution, a request for information was made but no response was
 24
      received other than the Claim is based on fees owed to Mr. Shemtoub. In addition, no documents
 25
      supporting the basis and amount of the claim were provided.
 26
              The Claim lacks merit and should be disallowed in its entirety.
 27
 28


                                                      6
Case 1:20-bk-11006-VK       Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10                Desc
                             Main Document    Page 7 of 19


  1                                        IV.     CONCLUSION
  2          For the reasons set forth above, the Debtor respectfully requests that the Court enter an
  3   order (i) granting the Motion in its entirety; (ii) sustaining the objection to the Claim; and (iii)
  4   granting such other and further relief the Court deems just and proper.
  5   Dated: August 10, 2020                        LEV INVESTMENTS, LLC
  6                                                 By:    /s/ David B. Golubchik
  7                                                        DAVID B. GOLUBCHIK
                                                           JULIET Y. OH
  8                                                        LEVENE, NEALE, BENDER,
                                                           YOO & BRILL L.L.P.
  9                                                        Proposed Attorneys for Chapter 11 Debtor
                                                           and Debtor-in-Possession
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                   7
Case 1:20-bk-11006-VK          Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10               Desc
                                Main Document    Page 8 of 19


  1                              DECLARATION OF DAVID B. GOLUBCHIK
  2             I, David B. Golubchik, hereby declare as follows:
  3             1.       I am over 18 years of age. Except where otherwise stated, I have personal
  4   knowledge of the facts set forth below and, if called to testify, would and could competently
  5   testify thereto.
  6             2.       I am licensed to practice law in California state courts and before this Court. I
  7   am a partner of the law firm of Levene, Neale, Bender, Yoo & Brill L.L.P (“LNBYB”),
  8   proposed counsel to Lev Investments, LLC, the Debtor and debtor in possession (“Debtor”)
  9   herein.
 10             3.       Based on my review of the Court’s claims register, I determined that on August
 11   6, 2020, Mariya Ayzenberg (“Claimant”) filed her proof of claim, designated as Claim No. 9, in
 12   the amount of $35,000.00 (the “Claim”). A true and correct copy of the Claim is attached
 13   hereto as Exhibit “A”. No documents or other evidentiary support is attached to the Claim.
 14             4.       On August 6, 2020, I sent an email to Claimant’s counsel (Michael Shemtoub)
 15   seeking documents supporting the claim. Counsel’s response was that the claim is based on his
 16   fees. Since that does not provide a basis for a claim, additional information was requested. A
 17   true and correct copy of the email exchange is attached hereto as Exhibit “B”. Nothing further
 18   was provided.
 19             5.       Based on my review of the public records, I determined that a Lis Pendens
 20   related to the foregoing litigation was still on title. I contacted counsel for Claimant in the state
 21   court action on numerous occasions to remove the Lis Pendens in light of the settlement and
 22   dismissal of the litigation, but my requests were ignored.
 23             6.       After the bankruptcy filing, the Debtor was eventually provided with proof of the
 24   Lis Pendens was finally removed.
 25             Executed on this 10th day of August 2020, at Los Angeles, California.
 26                                                           /s/ David B. Golubchik
                                                             DAVID B. GOLUBCHIK
 27
 28


                                                      8
Case 1:20-bk-11006-VK   Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10   Desc
                         Main Document    Page 9 of 19
Case 1:20-bk-11006-VK   Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10   Desc
                         Main Document    Page 10 of 19




                            EXHIBIT “A”
          Case
            Case1:20-bk-11006-VK
                    1:20-bk-11006-VK Claim       Doc 132
                                                      9 Filed
                                                          Filed08/06/20
                                                                08/10/20 Desc
                                                                          Entered
                                                                               Main08/10/20
                                                                                    Document16:31:10
                                                                                                 Page Desc
                                                                                                      1 of 3
  Fill in this information to identify the case:  Main Document     Page 11 of 19

  Debtor 1              Lev Investments, LLC
                        __________________________________________________________________

  Debtor 2               ________________________________________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the: __________   District
                                          Central District      of __________
                                                           of California

  Case number            1:20-bk-11006-VK
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                     04/19

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?
                                      Mariya  Ayzenberg
                                      ___________________________________________________________________________________________________________
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been
   acquired from
                                      
                                      ✔ No
   someone else?                       Yes.     From whom?       ______________________________________________________________________________________________________



3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      C/O Michael Shemtoub, Esq.
                                      _____________________________________________________                       _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     4929 Wilshire Blvd. Suite 702
                                      ______________________________________________________                      ______________________________________________________
                                      Number      Street                                                          Number      Street
                                      Los Angeles                CA           90010
                                      ______________________________________________________                      ______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code

                                      Contact phone   310) 552-6959
                                                       ________________________                                   Contact phone   ________________________

                                      Contact email     ________________________                                  Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend              
                                      ✔ No
   one already filed?
                                       Yes.     Claim number on court claims registry (if known) ________                              Filed on   ________________________
                                                                                                                                                   MM / DD       / YYYY



5. Do you know if anyone              
                                      ✔ No
   else has filed a proof              Yes.     Who made the earlier filing?         _____________________________
   of claim for this claim?




 Official Form 410                                                              Proof of Claim                                                             page 1
           Case
            Case1:20-bk-11006-VK
                 1:20-bk-11006-VK Claim
                                   Doc 132
                                        9 Filed
                                            Filed08/06/20
                                                  08/10/20 Desc
                                                            Entered
                                                                 Main08/10/20
                                                                      Document16:31:10
                                                                                   Page Desc
                                                                                        2 of 3
                                    Main Document     Page 12 of 19

 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        
                                 ✔ No
   you use to identify the        Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:      ____ ____ ____ ____
   debtor?



7. How much is the claim?                              35,000.00 Does this amount include interest or other charges?
                                   $_____________________________.
                                                                            
                                                                            ✔    No
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                  Breach of Settlement Agreement
                                 ______________________________________________________________________________



9. Is all or part of the claim      No
   secured?                      xx
                                  Yes. The claim is secured by a lien on property.
                                           Nature of property:
                                           
                                           ✔   Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle                The underlying debt which was settled by way of a settlement agreement was a
                                              Other. Describe:             purchase money transaction; breach of that settlement agreement by the
                                                                          _____________________________________________________________
                                                                            Defendant too reattached liability to the Property.


                                           Basis for perfection:          Underlying settment arose re purchase money transaction.
                                                                          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $__________________
                                           Amount of the claim that is secured:                   35,000.00
                                                                                         $__________________

                                                                                                0.00 (The sum of the secured and unsecured
                                           Amount of the claim that is unsecured: $__________________
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:                          35,000.00
                                                                                                                              $____________________


                                                                                       10.00
                                           Annual Interest Rate (when case was filed) _______%
                                           ✔
                                              Fixed
                                              Variable



10. Is this claim based on a     
                                 ✔ No
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a   
                                 ✔ No
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




 Official Form 410                                                   Proof of Claim                                                         page 2
         Case
          Case1:20-bk-11006-VK
               1:20-bk-11006-VK Claim
                                 Doc 132
                                      9 Filed
                                          Filed08/06/20
                                                08/10/20 Desc
                                                          Entered
                                                               Main08/10/20
                                                                    Document16:31:10
                                                                                 Page Desc
                                                                                      3 of 3
                                  Main Document     Page 13 of 19


12. Is all or part of the claim   0      No
    entitled to priority under                                                                                                                     Amount entitled to priority
    11 U.S.C. § 507(a)?
                                  0      Yes. Check all that apply:

    A claim may be partly                0    Domestic support obligations (including alimony and child support) under                             $_ _ _ _ _ _ _ __
    priority and partly                       11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories. the              0     Up to $3,025. of deposits toward purchase, lease, or rental of property or services for             $._ _ _ _ __ _ __
    law limits the amount                      personal , family, or household use. 11 U.S.C. § 507(a)(7) .
    entitled to priority.
                                         0     Wages, salaries, or commissions (up to $13,650•) earned within 180 days before the
                                               bankruptcy petition is filed or the debtor's business ends. whichever is earlier.                   $_ _ _ _ _ _ _ __
                                               11 U.S.C. § 507(a)(4).
                                         0     Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8) .                              $ _ __ _ _ _ _ __

                                         D     Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $._ _ _ _ _ _ __

                                         D     Other. Specify subsection of 11 U.S.C. § 507(a)LJ that applies.                                     $ _ _ _ _ _ _ __

                                         • Amounts are subject to adjustment on 4/01 /22 and every 3 years after that for cases begun on or after the date of adjustment.




•&ii          Sign Below

  The person completing           Check the appropriate box:
  this proof of clalm must
  sign and date it.               !fl'     I am the creditor.
  FRBP 9011(b).                   D        I am the creditor's attorney or authorized agent.
  If you file this claim          D        I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
  electronically, FRBP
  5005(a)(2) authorizes courts
                                  0        I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
  to establish local rules
  specifying what a signature
                                  I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
  is.                             amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
    A person who files a
    fraudulent claim could be     I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
I   fined up to $500,000,
    Imprisoned for up to 5
                                  and correct.

    years, or both.
                                   I declare under penalty of perjury that the foregoing is true and correct.
    18 U.S.C. §§ 152, 157, and
    3571.
                                   Executed on date         08/05/ 2020
                                                            MM / DD     /   YYYY




                                             Signature

                                   Print the name of the person who Is completing and signing this claim:


                                   Name                    Mariya                                                               Ayzenberg
                                                           First name                           Middle name                            Last name

                                   Title                   C/0 Michael Shemtoub, Esq.

                                   Company                 Beverly Law
                                                           Identify the corporate servicer as the company if the authorized agent is a servicer.



                                   Address                 4929 Wilshire Blvd. Suite 702
                                                           Number             Street

                                                            Los Angeles                                                 CA               90010
                                                           City                                                         State          ZIP Code

                                    Contact phone                                                                       Email




    Official Form 410                                                          Proof of Claim                                                                page 3
Case 1:20-bk-11006-VK   Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10   Desc
                         Main Document    Page 14 of 19




                            EXHIBIT “B”
    Case 1:20-bk-11006-VK                   Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10                                         Desc
                                             Main Document    Page 15 of 19

  From:    David B. Golubchik DBG@lnbyb.com
Subject:   Re: Lev
   Date:   August 6, 2020 at 5:54 PM
     To:   Michael@LexingtonLG.com Michael@lexingtonlg.com
    Cc:    Juliet Y. Oh jyo@lnbyb.com




       Michael,

       You ﬁlled a proof of claim on behalf of Mariya Ayzenberg today. The proof of claim lacks any
       support or documenta>on. Pursuant to this email, the Debtor is reques>ng support for the
       claim including, without limita>on, any contracts, agreements, bills, accoun>ng … Please
       advise when the documents will be provided.

       Thank you

       DAVID B. GOLUBCHIK, Esq.

       LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.

       10250 Constellation Blvd. | Suite 1700 | Los Angeles, CA 90067

       Phone 310 229 1234 | Direct 310 229 3393 | Fax 310 229 1244

       dbg@lnbyb.com | www.lnbyb.com

       The preceding E-mail message is subject to Levene, Neale, Bender, Yoo & Brill L.L.P.'s
       email policies which can be found at http://www.lnbyb.com/disclaimers.htm.


       ! Please consider the environment before prin>ng this email


       Michael,

       You filled a proof of claim on behalf of Mariya Ayzenberg today. The proof of claim lacks any support or documentation. Pursuant to
       this email, the Debtor is requesting support for the claim including, without limitation, any contracts, agreements, bills, accounting …
       Please advise when the documents will be provided.

       Thank you
       DAVID B. GOLUBCHIK, Esq.
       LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
       10250 Constellation Blvd. | Suite 1700 | Los Angeles, CA 90067
       Phone 310 229 1234 | Direct 310 229 3393 | Fax 310 229 1244
       dbg@lnbyb.com | www.lnbyb.com
       The preceding E-mail message is subject to Levene, Neale, Bender, Yoo & Brill L.L.P.'s
       email policies which can be found at http://www.lnbyb.com/disclaimers.htm.
       ! Please consider the environment before prin>ng this email
Case 1:20-bk-11006-VK   Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10   Desc
                         Main Document    Page 16 of 19




                            EXHIBIT “C”
        Case 1:20-bk-11006-VK                          Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10                                                 Desc
                                                        Main Document    Page 17 of 19

                                                                                                                                                                   CIV-110
 ATTORNEY OR PARTY WITHOUT ATTORNEY;                            STATE BAR NO:     86207                                             FOR COURT USE ONLY
 NAME:  Howard A. Kapp
 FIRM NAME: Law Offices of Howard A. Kapp
 STREET ADDRESS: 3731 Wilshire Blvd., Suite 514
 CITY: Los Angeles                                                    STATE:     CA        ZIP CODE:   90010
 TELEPHONE NO.: (213) 927-8000                                       FAX NO. :

 E-MAIL ADDRESS: hkapp@kapplaw.com
 ATTORNEY FOR (Name): Plaintiff, Mariya Ayzenberg

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
     STREET ADDRESS:   111 N. Hill Street
    MAILING ADDRESS:   111 N. Hill Street
 CITY AND ZIP CODE:    Los Angeles, 90012
       BRANCH NAME:    Stanley Mosk Courthouse

            Plaintiff/Petitioner: Mariya Ayzenberg
 Defendant/Respondent: LEV Investments, LLC, et. al.
                                                                                                                    CASE NUMBER:
                                       REQUEST FOR DISMISSAL                                                        19STCV38222

 A conformed copy will not be returned by the clerk unless a method of return is provided with the document.
 This form may not be used for dismissal of a derivative action or a class action or of any party or cause of action in a class
 action. (Cal. Rules of Court, rules 3.760 and 3.770.)
1. TO THE CLERK: Please dismiss this action as follows:
   a. (1) IT] With prejudice    (2)                      CJ
                                           Without prejudice
   b. (1)          CJ
              Complaint         (2)        Petition      CJ
             (3)   CJ    Cross-complaint filed by (name):                                                              on (date):
             (4)   CJ    Cross-complaint filed by (name):                                                              on (date):
             (5)   IT]   Entire action of all parties and all causes of action
             (6)   CJ    Other (specify):*
2. (Complete in all cases except family law cases.)
       The court D        did 0      did not waive court fees and costs for a party in this case. (This information may be obtained from the
       clerk. If court fees and costs were waived, the declaration on the back of this form must be completed).
Date: December 4, 2019
Howard A. Kapp
(TYPE OR PRINT NAME OF      m       ATTORNEY     CJ      PARTY WITHOUT ATTORNEY)                                          (SIGNATURE)
*If dismissal requested is of specified parties only of specified causes of action only,         Attorney or party without attorney for:
or of specified cross-complaints only, so state and identify the parties, causes of
action, or cross-complaints to be dismissed.
                                                                                                 m     Plaintiff/Petitioner D       Defendant/Respondent
                                                                                                 D     Cross Complainant

3. TO THE CLERK: Consent to the above dismissal is hereby given.**
Date:

(TYPE OR PRINT NAME OF      LJ     ATTORNEY      CJ       PARTY WITHOUT ATTORNEY)                                         (SIGNATURE)
** If a cross-complaint - or Response (Family Law) seeking affirmative                           Attorney or party without attorney for:
relief - is on file, the attorney for cross-complainant (respondent) must sign
this consent if required by Code of Civil Procedure section 581 (i) or (j).
                                                                                                 D     Plaintiff/Petitioner   D Defendant/Respondent
                                                                                                 CJ    Cross Complainant

(To be completed by clerk)
4.     D Dismissal entered as requested on (date):
5      D        Dismissal entered on (date):                                                as to only (name):
6.     D        Dismissal not entered as requested for the following reasons (specify):


7.     a.   D      Attorney or party without attorney notified on (date):
       b.   CJ     Attorney or party without attorney not notified. Filing party failed to provide
                   CJ a copy to be conformed                    CJ
                                                              means to return conformed copy
Date:                                                          Clerk, by                                                                        Deputy              Page 1 of2

Form Adopted for Mandatory Use                                                                                                Code of Civil Procedure, § 581 et seq.; Gov_Code,
Judicial Council of California                                      REQUEST FOR DISMISSAL                                           § 68637(c); Cal. Rules of Court, rule 3.1390
CIV-110 [Rev. Jan. 1, 2013]                                                                                                                                   www.courts ca gov
Case 1:20-bk-11006-VK                Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10                                      Desc
                                      Main Document    Page 18 of 19

                                    PROOF OF SERVICE OF DOCUMENT
  1
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

  3   A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND MOTION FOR
      ORDER DISALLOWING CLAIM NO. 9 FILED BY MARIYA AYZENBERG; MEMORANDUM OF
  4   POINTS AND AUTHORITIES; DECLARATIONS OF DAVID B. GOLUBCHIK AND DMITRI
      LIOUDKOUSKI IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in
  5   the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On August 10, 2020, I checked the CM/ECF docket for this bankruptcy case
      or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
  8   to receive NEF transmission at the email addresses stated below:

  9       •     Lisa D Angelo langelo@murchisonlaw.com, cthomas@murchisonlaw.com
          •     Katherine Bunker kate.bunker@usdoj.gov
 10       •     John Burgee jburgee@bandalaw.net
          •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
 11             C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
          •     James R Felton jfelton@gblawllp.com, nknadjian@gblawllp.com
 12       •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
          •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
 13       •     Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
          •     Michael Shemtoub michael@lexingtonlg.com
 14       •     David A Tilem davidtilem@tilemlaw.com,
                DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptc
 15             y.com;DianaChau@tilemlaw.com
          •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
 16
 17   2. SERVED BY UNITED STATES MAIL: On August 10, 2020, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 18   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 19
      Mariya Ayzenberg
 20   c/o Michael Shemtoub, Esq.
      4929 Wilshire Blvd, Suite 702
 21   Los Angeles, CA 90010
 22   Caroline Renee Djang (TR)
      18101 Von Karman Ave., Suite 1000
 23   Irvine, CA 92612
 24   United States Trustee
      Katherine Bunker
 25   915 Wilshire Blvd., Ste. 1850
      Los Angeles, CA 90017
 26
 27                                                                           Service information continued on attached page
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 1:20-bk-11006-VK                Doc 132 Filed 08/10/20 Entered 08/10/20 16:31:10                                      Desc
                                      Main Document    Page 19 of 19

  1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  2   on August 10, 2020, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  3   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
  4
      None.
  5
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
  6   true and correct.

  7    August 10, 2020                   Stephanie Reichert                              /s/ Stephanie Reichert
       Date                              Type Name                                       Signature
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
